Citation Nr: 0318279	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  94-24 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to a disability rating in excess of 
20 percent for service-connected lumbar degenerative disc 
disease with chronic strain.

3.  Entitlement to a disability rating in excess of 
10 percent for service-connected hypertension with 
tachycardia.

4.  Entitlement to a disability rating in excess of 
10 percent for service-connected degenerative changes of the 
left knee.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney at 
Law

ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to April 
1987.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a September 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied entitlement to service connection for the 
residuals of a neck injury.  In an October 1994 rating 
decision the RO denied entitlement to a total rating based on 
individual unemployability.  

The veteran's appeals were previously before the Board in 
March 1996.  At that time the Board denied entitlement to 
service connection for a neck disability, as well as other 
disabilities no longer in appellate status, and remanded the 
issue of entitlement to a total rating based on 
unemployability to the RO for additional development.

The veteran appealed the Board's March 1996 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
As the result of a joint motion for remand, in a May 1997 
order the Court found that the issues of entitlement to 
service connection for a head disability, headaches, a right 
shoulder disability, and a right hip disability had been 
abandoned on appeal to the Court.  Those issues are, 
therefore, no longer under consideration.  The Court vacated 
the March 1996 decision to the extent that the Board had 
denied service connection for a neck disorder and remanded 
that issue to the Board for further development and re-
adjudication.  The Board, in turn, remanded the issue of 
entitlement to service connection for a neck disorder to the 
RO in June 1998.  

Following the development of additional evidence, in May 2000 
and August 2002 supplemental statements of the case the RO 
confirmed and continued the denial of service connection for 
a neck disorder.  The RO also confirmed and continued its 
previous denial of a total rating based on individual 
unemployability, which the Board had remanded to the RO in 
March 1996.  The RO has returned those two issues to the 
Board for further appellate consideration.  

In a May 2000 rating decision, the RO denied entitlement to a 
disability rating in excess of 20 percent for lumbar 
degenerative disc disease with chronic strain, a disability 
rating in excess of 10 percent for hypertension with 
tachycardia, and a disability rating in excess of 10 percent 
for degenerative changes of the left knee.  The veteran 
perfected an appeal of the May 2000 rating decision.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record indicates that the veteran's neck disorder, which 
has been diagnosed as degenerative arthritis of the cervical 
spine, is not related to an in-service disease or injury.

2.  The preponderance of the evidence shows that lumbar 
degenerative disc disease with chronic strain is moderate, as 
manifested by recurring attacks of back pain with no evidence 
of sciatic neuropathy and no more than moderate limitation of 
motion.

3.  Hypertension with tachycardia is manifested by diastolic 
blood pressure that is predominantly less than 100 
millimeters, systolic blood pressure that is predominantly 
less than 160 millimeters, and no evidence of cardiac 
pathology, but continuous medication is required for the 
control of hypertension.

4.  Degenerative changes of the left knee are manifested by 
complaints of pain with use and range of motion from zero 
degrees of extension to 115 degrees of flexion.

5.  The veteran's service-connected disabilities include 
lumbar degenerative disc disease with chronic strain, 
hypertension with tachycardia, and degenerative changes of 
the left and right knees.  

6.  The veteran does not have at least one service-connected 
disability rated at 60 percent or more, or two or more 
service-connected disabilities, with one disability rated at 
40 percent or higher and the combined rating is 70 percent or 
higher, nor does the evidence indicate that he is 
unemployable due to service-connected disability.


CONCLUSIONS OF LAW

1.  A neck disorder was not incurred in or aggravated by 
active service, nor may degenerative arthritis of the 
cervical spine be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  The criteria for a disability rating in excess of 
20 percent for lumbar degenerative disc disease with chronic 
strain are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010, 5292, 5293 
(2002); Schedule for Rating Disabilities, Intervertebral Disc 
Syndrome, 67 Fed. Reg. 54,345, 54,349 (August 22, 2002).

3.  The criteria for a disability rating in excess of 
10 percent for hypertension with tachycardia are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1998); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2002).

4.  The criteria for a disability rating in excess of 
10 percent for degenerative changes of the left knee are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2002).

5.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his neck disorder, which has been 
diagnosed as degenerative arthritis of the cervical spine, 
was caused by in-service motor vehicle accidents.  He also 
contends that higher ratings are warranted for his service-
connected low back disability, hypertension, and the left 
knee disability.  In addition, he contends that his service-
connected disabilities, which also include a right knee 
disability, render him unemployable.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of these issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.  See 38 U.S.C.A. § 5107(b), 
7104(a); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).
The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. (2000) (per curium), in which the Court held 
that VA could not assist in the development of a claim that 
was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In its September 1993 rating decision the RO denied 
entitlement to service connection for a neck disorder by 
finding that the claim was not well grounded.  As previously 
stated, the VCAA, which was enacted in November 2000, 
eliminated the concept of a well grounded claim.  

In the August 2002 supplemental statement of the case the RO 
denied service connection for a neck disorder based on the 
substantive merits of the claim, and notified the veteran of 
the law then being applied.  Any deficiencies contained in 
the original statement of the case were, therefore, 
rectified, and the Board can apply the standard of review 
shown above in evaluating the veteran's claim without 
prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Similarly, in its March 1996 decision the Board found that 
the veteran's claim for service connection for a neck 
disorder was not well grounded.  In November 2000, the VCAA 
eliminated the concept of a well grounded claim.  The Board's 
present decision will apply the current statutory standard.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.

The RO informed the veteran of the evidence needed to 
substantiate his service connection claim in August 1993 by 
instructing him to submit evidence showing treatment for the 
claimed disorders since his separation from service.  In an 
August 1998 notice the RO instructed the veteran to submit 
any available medical evidence showing a linkage between his 
currently diagnosed cervical spine disorder and any incident 
of military service, any other available medical evidence in 
support of his contentions, and copies of documents 
pertaining to his claim for disability benefits from the 
Social Security Administration (SSA).

Crucially, in a March 2003 notice the Board informed the 
veteran of the provisions of the VCAA, the specific evidence 
required to establish service connection, higher ratings, and 
a total rating based on unemployability, and the relative 
obligations of the veteran and VA in developing the evidence 
required to substantiate his claims.  The Board instructed 
him to identify any evidence that was relevant to his claims, 
and to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.  
On receipt of that information and the signed authorizations, 
VA would obtain the identified evidence.  The Board also 
informed him that although VA would make reasonable efforts 
to obtain the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.

After the issuance of the March 2003 notice, the veteran 
submitted additional medical evidence but did not waive 
consideration of that evidence by the RO in the first 
instance.  Ordinarily, the Board is precluded from 
considering evidence that has not been previously considered 
by the RO and included in a supplemental statement of the 
case.  See Disabled American Veterans, et. al., v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1346-47 (Fed. Cir. 2003).  
A review of the newly submitted evidence indicates, however, 
that it is either duplicative of evidence previously 
submitted, or is otherwise not relevant to any issue on 
appeal.  The Board need not, therefore, consider the evidence 
submitted by the veteran following the March 2003 decision to 
properly adjudicate his appeal.

The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence needed to 
substantiate his claims.

The Board additionally observes, with respect to the matter 
of notice, that in the 1997 joint motion for remand the 
parties found that neither the RO or the Board had informed 
the veteran of the evidence needed to complete his claim for 
service connection for a neck disorder.  In asserting that VA 
had such a duty the parties relied on the Court's holding in 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Robinette, 
however, the Court determined that VA had a duty to notify 
the veteran of the need to submit evidence only if the 
veteran identified evidence that was shown to be relevant to 
his claim.  See also McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997) [VA had a duty to notify the veteran of the 
evidence needed to support his claim only if VA was on notice 
of the existence of evidence that, if obtained, might make 
the claim well grounded].  Prior to the March 1996 decision 
the veteran had not alluded to the existence of any evidence 
that was relevant to the critical issue, that being a nexus 
between his diagnosed neck disorder and an in-service disease 
or injury.  

In any event, the VCAA has re-defined VA's obligation to 
inform the veteran of the evidence needed to substantiate his 
claim and to assist him in obtaining that evidence.  As 
explained above, VA's duties under the VCAA have been 
fulfilled, in that the Board has notified him of the evidence 
needed to substantiate his claim and the relative 
responsibilities of the veteran and VA in obtaining that 
evidence.  

Duty to assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2002).  

The RO has obtained the veteran's service medical records and 
the VA treatment records he identified.  The veteran has also 
submitted extensive private treatment records, including 
medical opinions, and lay evidence in support of his claims.  
The RO provided him VA medical examinations in March 1994, 
October 1994, January 1995, May 1996, and February 1999.  The 
reports of the medical examinations reflect that the 
examiners reviewed the veteran's medical records, recorded 
his past medical history, noted his current complaints, 
conducted physical examinations, and rendered appropriate 
diagnoses and opinions.  

The Board notes that the April 1997 joint motion indicated 
that records from the SSA regarding the veteran's claim for 
disability benefits from that agency should have been 
obtained.  In June 1996, after the Board's March 1996 
decision but before the Court's May 1997 order, the RO 
obtained a copy of the veteran's SSA claims file from that 
agency in conjunction with his claim for a total rating based 
on individual unemployability, which was remanded by the 
Board in March 1996.  That specific concern has therefore 
been resolved.

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  He has not indicated the existence of any other evidence 
that is relevant to his appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).

1.  Entitlement to service connection for a neck disorder.

Relevant law and regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  

Where a veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  
See 38 C.F.R. § 3.303(b) (2002).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
one-year presumptive period; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Factual background

The veteran served on active duty from February 1975 to April 
1987.  Documents in the claims file show that the veteran was 
involved in motor vehicle accidents in March 1979 and April 
1984.  Those documents do not indicate that he incurred any 
injury in the motor vehicle accidents.  Specifically, in an 
April 1984 affidavit T.E.S., who helped investigate the 
accident, stated that the veteran had then reported that no 
injuries occurred as a result of the accident.   

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to the neck.  In 
October 1982 the veteran reported having been in a motor 
vehicle accident three years before (i.e. in 1979), followed 
by problems with his left knee; he made no reference to any 
neck problems.  In December 1986 and February 1987 he 
reported having injured his left knee in a motor vehicle 
accident in 1984.  He did not register any complaints 
pertaining to the neck.  

A report dated in April 1986 from R.A.H., D.C., indicates 
that an X-ray study of the cervical spine was then shown to 
be normal.  The report does not indicate that the cervical 
spine was X-rayed due to any complaints pertaining to the 
neck, but rather  the low back was identified as the source 
of the veteran's complaints.  

The report from an acupuncturist indicates that the veteran 
was treated in April 1986 for low back pain that began in May 
1985.  The acupuncturist made no reference to any complaints 
or clinical findings pertaining to the neck when he treated 
the veteran in April 1986.

In conjunction with his March 1987 separation examination the 
veteran reported having or having had arthritis, rheumatism, 
or bursitis.  The physician's explanation for that report 
indicates that the complaints pertained to the left knee.  
The veteran denied having recurrent back pain or a head 
injury, and examination of the spine was normal.
 
The first documentation of the veteran having a neck disorder 
occurred in July 1993, more than six years following his 
separation from service, as the result of an examination 
conducted in conjunction with his claim for Social Security 
disability benefits.  The veteran then reported having been 
involved in a motor vehicle accident in 1984, that he had 
incurred a head injury at that time, and that since then he 
had periodic stiffness in his neck.

VA treatment records disclose that in August 1993 he 
complained of neck pain, which he attributed to a motor 
vehicle accident in service.  An X-ray study of the cervical 
spine showed mild diffuse degenerative changes and minimal 
narrowing of the C5 interspace, and his complaints were 
assessed as degenerative joint disease of the cervical spine.  
VA and private treatment records reveal that the veteran has 
continued to receive treatment for neck pain.  

The veteran initially claimed entitlement to VA compensation 
benefits in August 1993.  In statements beginning in November 
1993, the veteran has asserted that he injured his neck in 
the motor vehicle accidents in March 1979 and April 1984. 

In connection with his claim, the veteran submitted reports 
from J.D., D.C., a chiropractor, showing that in April 1986 
he reported having low back pain following an injury in May 
1985.  In what appears to be an addition to the April 1986 
report, in that it is in different handwriting and a 
different type of ink, the location of the pain included the 
"C5-T5 area."  The section of the examination record labeled 
"Date of Onset" was apparently later modified to include "4-
11-84 MVA--neck pain."  The description of the history of the 
injury includes an apparent addition "motor vehicle accident 
4-11-84--both vehicles totaled, head hit windshield C.S. pain 
since."  It is not clear from the records who recorded these 
additions or when they were made.  Subsequent reports 
describing the treatment that was given indicate that the 
veteran's complaints pertained to the low back, not the 
cervical spine.

In a September 1993 report that was attached to the treatment 
records described above, J.D., D.C., stated that he had 
treated the veteran from April to September 1986.  He also 
stated that the veteran related his complaints of neck pain 
to an April 1984 motor vehicle accident, when he struck his 
head against the windshield.  Dr. J.D. did not make a finding 
that the neck pain was, in fact, due to the April 1984 motor 
vehicle accident.  The chiropractor also stated that he had 
not treated the veteran since September 1986.

In a September 1993 report A.P.H., D.C., stated that the 
veteran attributed his neck pain to an April 1984 motor 
vehicle accident.  The chiropractor did not find that the 
current neck disability was, in fact, caused by the in-
service accident. 

In a November 1993 report another chiropractor, M.M., stated 
that she had treated the veteran for low back pain from 
September 1985 to April 1986, during service.  She did not 
record any complaints or clinical findings pertaining to the 
neck.

The veteran presented a July 1997 statement from his former 
spouse in which she attested that the veteran had been 
involved in a motor vehicle accident in March 1979, resulting 
in injuries to his head and neck, among other locations.  
According to the accident report, however, the former spouse 
was not present when the accident occurred, and she has no 
first hand knowledge of a neck injury having been incurred.  
She also stated that the officer who investigated the 
accident had told her that the veteran had asked him to not 
include in his report any reference to an injury.  She did 
not provide any reason why the veteran would not want the 
purported injury included in the report.    

In January 2000 the veteran submitted an affidavit in which 
he repeated the assertions he had previously made that his 
current neck disorder was caused by in-service motor vehicle 
accidents.  He also submitted affidavits from two other 
individuals attesting to his good moral character.  
Analysis

The veteran in substance contends that his current neck 
disorder was caused by motor vehicle accidents that occurred 
in service.

As noted in the Introduction, this issue was remanded by the 
Court in May 1997.  As described above, there has been a 
subsequent Board remand and additional development and re-
adjudiction by the RO.  The Board wishes to make it clear 
that it is aware of the Court's instructions in Fletcher v. 
Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a 
remand by the Court is not "merely for the purposes of 
rewriting the opinion so that it will superficially comply 
with the 'reasons or bases' requirement of 38 U.S.C. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis of this issue has been undertaken with that 
obligation in mind.  

The medical evidence shows that the veteran currently has a 
neck disorder that has variously been variously diagnosed as 
degenerative arthritis, degenerative disc disease, and post-
traumatic cervical syndrome.  His claim is, therefore, 
supported by a current medical diagnosis of disability.  
Hickson element (1) has therefore meet met.  

With respect to Hickson element (2), for reasons that will be 
explained below, the Board finds that there is no probative 
evidence of the veteran having incurred a neck injury in 
service.

The determination as to whether Hickson requirements are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein [holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence].

A review of the factual background, which has been presented 
above, indicates that although the veteran was evidently 
involved in two motor vehicle accidents during service, in 
1979 and in 1984, there is no contemporaneous evidence of any 
injury or disease of the cervical spine during service, 
including in connection with the two motor vehicle accidents.  
The veteran did not refer to any neck problems in his service 
medical records, and contemporaneous private medical records, 
although documenting treatment for low back problems, do not 
refer to a cervical spine problem.  Indeed, with one possible 
exception, a neck disability is not referred to by the 
veteran, or clinically identified by health care providers, 
until 1993, a number of years after the veteran left service.

The only allegedly contemporaneous evidence that reflects an 
injury to the neck during service consists of the April 1986 
treatment record from J.D., D.C, which was submitted in 1993 
in connection with the veteran's claim for VA benefits.  
As indicated above, Dr. J.D.'s report has been annotated in 
different ink by a person or persons unknown at an unknown 
time.  The effect of these annotations was to link the 
veteran's neck problem to an in-service motor vehicle 
accident in 1984.  Those notations do not appear to have been 
made at the time the original entries were made, in that the 
handwriting and ink are different.  Moreover, and 
significantly, J.D.'s records pertaining to the treatment 
given refer only to back pain, not neck pain.  In his 
September 1993 report J.D. stated that the veteran attributed 
his neck injuries to the April 1984 accident, but he himself 
did not indicate that he had, in fact, treated the veteran 
for neck problems following the accident.  

The Board places little weight of probative value on the 
report of Dr. J.D. or, more specifically, the added 
annotations which purport to document treatment for a 
cervical spine condition in 1986, during service.  These 
annotations are at variance with all of the remaining 
evidence on this point.  The veteran's service medical 
records, including his own report of medical history at his 
separation examination, contain no reference to a neck 
problem.  Significantly, none of the other records 
documenting the treatment that the veteran received after the 
April 1984 motor vehicle accident include any reference to 
complaints of neck pain.  The Board finds it to be 
inexplicable why the veteran would not complain of neck pain 
to anyone but Dr. J.D.  The conclusion which may be drawn 
from this evidence is that the annotations, purportedly made 
by Dr. J.D. in 1986, were in fact made by someone else long 
after the fact. 

The Board finds that the veteran's reported history of having 
suffered a neck injury in motor vehicle accidents during 
service is not credible.  The Court has held that VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party.  Personal interest may, however, affect the 
credibility of the evidence.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991).  The Board has considered the 
relatively recent statements provided by the veteran 
concerning an in-service neck injury or injuries.  Against 
this is the service and immediate post-service medical 
records, which makes no reference to such injury.  The Board 
finds the veteran's statements, and those of others, made in 
connection with his claim for monetary benefits from the 
government, to be of relatively little probative value.  See 
Cartright, supra; see also Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as later reported by a claimant].  

The Board finds that the April 1986 treatment record, 
specifically the annotations added in another hand, is not 
credible, to the extent it purportedly documented 
contemporaneous complaints pertaining to the neck.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) [the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence].  

In a December 1993 statement in which he asserted that his 
cervical spine disability had been caused by the in-service 
motor vehicle accidents, the veteran further stated that his 
neck injury was minor at the time the accident occurred, but 
that the disability developed several years later.  To the 
extent that the veteran is attempting to render his own 
opinion concerning in-service incurrence of his current neck 
disability, it is now well established that laypersons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as date of onset 
or cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  These statements offered in support of the 
veteran's claim are not competent medical evidence, and 
cannot be used to establish when the veteran's back disorder 
had its onset. 

Similarly, although the veteran has asserted that an X-ray 
taken during service established that he had degenerative 
arthritis in his neck during service, he is not competent to 
provide opinions based on X-ray evidence.  There is, in fact, 
no radiology report during service or for a number of years 
after service which identified arthritis or any other disease 
of the cervical spine. 

The Board additionally observes in this connection that the 
medical evidence of record does not support a conclusion that 
degenerative arthritis of the cervical spine was manifest to 
a degree of 10 percent or more within the one year 
presumptive period after the veteran's separation from 
service.  

With respect to the statement of the veteran's ex-spouse, 
since she was not a witness to the accident, this statements 
appears to be merely the veteran's own contentions presented 
by another person.  As such, the ex-spouse's statement is 
entitled to little weight of probative value.  In addition, 
the Board finds the statement of the ex-spouse that a police 
officer told her that the veteran did not want his injuries 
reported (and therefore the officer did not report the 
alleged injuries in an official police report) to be utterly 
unbelievable.   

In summary, a preponderance of the evidence is against the 
veteran's contention that he injured his neck in service.  
Hickson element (2) has accordingly not been met, and the 
veteran's claim fails on that basis.

With respect to Hickson element (3), the preponderance of the 
evidence indicates that the currently diagnosed neck disorder 
is not related to service.

There are several opinions in favor of and against the 
veteran's claim. 

J.D., D.C., in a December 1993 report diagnosed the veteran's 
current neck disability as post-traumatic cervical 
acceleration/deceleration syndrome.  The chiropractor based 
that assessment on the veteran's report of his head hitting 
the windshield in the April 1984 accident.  There is no 
objective evidence that this occurred.  

In a July 1996 report E.R., D.C., noted that the veteran 
reported that his "conditions" (presumably including his 
neck disorder) began in the late 1970s or early 1980s from 
injuries he sustained in service.  The veteran presented 
medical records documenting the current existence of those 
conditions, including June 1996 myelograms and computerized 
tomography (CT) scans.  Dr. E.R. provided the opinion that 
the diagnostic findings were suggestive of prior injuries 
consistent with the veteran's history.  

In a May 1999 report A.H., D.C., stated that the veteran had 
related his currently diagnosed neck disorder to motor 
vehicle accidents that he had in service.  He found that the 
veteran had a history of trauma that was likely the cause of 
the degenerative changes in his spine.  He provided the 
opinion, based on review of the veteran's medical records 
only for the previous two years, that his current condition 
was most likely due to the trauma that he suffered in 
service.

The Court has held that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant]; see also Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996).  The opinions of Dr. J.D., 
Dr. E.R. and Dr. A.H., based on the veteran's own 
recitations, are accordingly entitled to little probative 
weight. 

The RO provided the veteran a VA orthopedic examination in 
March 1994 for the express purpose of obtaining a medical 
opinion regarding the etiology of his neck disorder.  The 
physician conducting that examination, R.C., M.D., stated in 
the report that he had treated the veteran for arthritic-type 
complaints in the neck, back, and knees over the previous 
several months.

During the examination the veteran reported that he had 
injured his neck in a motor vehicle accident in 1978, but 
that his neck pain went away after the accident and he did 
not seek treatment for it.  He also reported that he had 
again injured his neck in a motor vehicle accident in 1984, 
and that he sought treatment for his neck complaints about 
ten months after the accident.  

Dr. C. reviewed the evidence then in the claims file and 
noted that although there was a detailed report of the 1984 
accident in the file, that report did not indicate that the 
veteran had incurred any type of injury in the accident.  In 
addition, Dr. C. noted that there was no documentation of any 
neck complaints made during service.

The March 1994 examination resulted in a diagnosis of mild 
degenerative arthritis of the cervical spine.  Dr. C. stated 
that the cause of that disorder was difficult to determine, 
but noted that the veteran had degenerative arthritis in 
multiple other joints and that he suspected that the veteran 
simply had a pre-disposition to degenerative arthritis.  Dr. 
C. noted that significant trauma could contribute to 
degenerative arthritis, but review of the evidence in the 
claims file failed to reveal any evidence of significant 
trauma having occurred.  

The veteran underwent an additional VA orthopedic examination 
in May 1996, which was also conducted by Dr. C.  Although he 
did not then have the claims file for review, he referenced 
his notes from the three previous examinations of the veteran 
he had performed.  The May 1996 examination again resulted in 
a diagnosis of degenerative arthritis of the cervical spine, 
with minimal progression since the previous X-ray.  Dr. C. 
stated that any link between the veteran's current complaints 
and any significant injury documented during service was 
questionable.  He also stated that, because there was 
evidence of degenerative arthritis in multiple joints not 
affected by trauma, the degenerative changes in his neck were 
likely not due to localized trauma in service.

Following the Board's June 1998 remand, the RO provided the 
veteran an additional VA examination in February 1999 for the 
expressed purpose of obtaining an opinion regarding a nexus 
between the currently diagnosed cervical spine disability and 
an in-service injury.  That examination was also conducted by 
Dr. C.  Dr. C. reviewed the claims file in depth, and noted 
that the vast majority of the medical records had been 
generated since 1993.  He also noted the reports of the 1979 
and 1984 motor vehicle accidents in the claims file, which 
did not reflect any injuries to the veteran, and the specific 
report indicating that the veteran had then reported that no 
injuries had occurred.  He further noted the absence of any 
reference to a neck disorder in the service medical records 
or prior to 1993.  In addition, he referred to the evidence 
in the claims file documenting multiple jobs the veteran had 
from 1987 to 1993.  Several of his employers had been 
contacted in conjunction with a social and industrial survey, 
and stated that his employment had been satisfactory and not 
limited by any significant medical problem.  Dr. C. stated 
that although the veteran's current neck problems might be 
related to any significant injury that occurred as a result 
of a motor vehicle accident, no such injury was documented.  
He again found that the veteran had developed degenerative 
changes in multiple joints, and provided the opinion that the 
veteran was developing generalized degenerative arthritis, 
none of which was related to an injury that occurred during 
service.  

Dr. C., who had provided the veteran's VA treatment from 
August 1993 to early 1995, stated that it had always been his 
impression of the veteran that he was more interested in 
establishing his status as a disabled person than he was in 
obtaining treatment.  He referred to the evidence in the 
claims file showing that the veteran had received psychiatric 
treatment under various diagnoses, and found that the 
veteran's significant emotional problems played a role in the 
history he reported.  He also stated that since 1993 the 
veteran had reported to numerous medical care providers that 
his neck injury had been caused by a motor vehicle accident 
in service, and that those medical care providers had 
generally accepted that assertion as true.  He also stated 
that it was important to remember in reading the opinions of 
the other medical care providers that their opinions were 
based on the veteran's reported history and not review of the 
actual medical records.

In summary, all of the medical evidence reflecting a positive 
relationship between the veteran's currently diagnosed neck 
disorder and an in-service disease or injury is based on the 
veteran's reports of having incurred a neck injury as the 
result of motor vehicle accidents in March 1979 and April 
1984.  As recognized by Dr. C., the veteran's assertions are 
not supported by any probative evidence showing that such an 
injury occurred.  As discussed above, a medical opinion that 
is based solely on the veteran's reported history, and 
unsupported by clinical findings, is not probative of a nexus 
to service.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).  Accordingly, the nexus opinions of various 
chiropractors, based on the veteran's self-serving 
statements, are entitled to little probative weight.

The VA medical examiner, based on review of the veteran's 
medical records, determined that there was no relationship 
between the degenerative arthritis in the cervical spine and 
an in-service injury.  Because that opinion was based on 
review of the veteran's medical records, and not on his self-
reported history, it is highly probative.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board finds, 
therefore, that the preponderance of the probative evidence 
shows that the currently diagnosed neck disorder is not 
related to the veteran's service.  

As discussed above, to the extent that the veteran himself 
has attempted to ascribe his current neck disability to 
events in service, he is not competent to render such an 
opinion.  See Espiritu, supra.

The veteran has at times indicated that he has had neck pain 
continually after service.  As noted above, service 
connection may be demonstrated by continuity of 
symptomatology after service.  See 38 C.F.R. § 3.303(b); see 
also Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In 
this case, in the absence of contemporaneous medical records 
documenting such complaints, the Board finds that the 
veteran's recent statements concerning continuous neck pain 
since the 1984 motor vehicle accident are lacking in 
credibility.  As discussed above, the Board finds the 
annotations to Dr. J.D.'s report to the effect that the 
veteran complained of neck problems in 1986 to be incredible.

Moreover, in Voerth v. West, 13 Vet. App. 117, 120 (1999), 
the Court stated that in Savage the Court had clearly held 
that 38 C.F.R. § 3.303(b) does not relieve the claimant of 
his burden of providing a medical nexus.  As discussed above, 
the Board finds that the medical nexus opinion evidence does 
not support the veteran's claim.

In short, Hickson element (3), as well as Hickson element 
(2), has not been satisfied.

In summary, for the reasons and bases expressed above, the 
Board concludes that a grant of service connection for a neck 
disorder, currently diagnosed as degenerative arthritis of 
the cervical spine, is not, therefore, warranted.
2.  Entitlement to a disability rating in excess of 
20 percent for service-connected lumbar degenerative disc 
disease with chronic strain.

The veteran is seeking an increased disability rating for his 
service-connected low back disorder, which the RO 
characterized as lumbar degenerative disc disease with 
chronic strain in its May 2000 rating decision.  He 
essentially contends that the low back disorder is more 
severe than is contemplated by the currently assigned rating.

Factual background

The evidence includes the report of a July 1993 orthopedic 
examination conducted in conjunction with the veteran's claim 
for Social Security disability benefits.  The physician then 
noted that the veteran had complaints pertaining to 
practically every body system, and that in the examination he 
continued to report various symptoms.  The veteran then 
reported having incurred a falling injury 18 months 
previously, following which he had constant pain in the low 
thoracic area.  The pain was aggravated with any type of 
physical activity, except swimming.  

On examination the veteran complained of slight pain on 
straight leg raising above 75 degrees, but the examiner did 
not make a finding of radiculopathy.  The physical 
examination was otherwise normal, and the physician provided 
a diagnosis of chronic back syndrome, mild to moderate, and a 
psychological disorder.  The physician noted that both of the 
veteran's parents were on disability, that other members of 
his family had been on disability, and that several members 
of his family suffered from manic-depression.  He found that 
the veteran's major difficulty is psychological, which caused 
his disability.

In a December 1993 report A.P.H., D.C., characterized the 
radiological and physical findings of degenerative disc 
disease to be severe.  The chiropractor did not, however, 
provide any of the radiological or physical findings to 
support his conclusion that the disability was severe.

During the March 1994 VA examination the veteran complained 
of chronic low back pain and morning stiffness.  Examination 
then revealed no deformity, tenderness, or muscle strain, and 
range of motion of flexion of 105 degrees, extension to 
30 degrees, left lateral bending to 40 degrees, right lateral 
bending to 35 degrees, and left and right rotation to 
35 degrees.  There was no demonstration of pain on these 
motions, and no sciatic pain on straight leg raising.  Motor 
and sensory functions in the lower extremities were intact, 
deep tendon reflexes were 1+ and equal, and his gait was 
normal.  Dr. C. noted that the veteran had completed a 
treadmill exercise test in May 1993, and that he was then 
able to run on the treadmill for 11 minutes, which he found 
to be a good level of exercise, without any indication that 
his efforts were limited by back pain.  Dr. C. found that the 
degree of degenerative arthritis in the lumbosacral spine 
shown by X-ray was very mild, and that the disorder should 
not limit the veteran's functioning to a significant extent.  
He also found that the veteran was fairly anxious and dwelled 
excessively on his "arthritic type problems."

The veteran underwent a personality assessment in conjunction 
with a May 1994 psychiatric hospitalization for 
schizophrenia.  That assessment showed that he demonstrated 
many symptoms of anxiety and depression, and he reported 
having many symptoms in multiple body systems.  He appeared 
to be worried about his health, and tended to focus on 
physical complaints, including back pain.  The psychologist 
found that he functioned at a reduced level of efficiency and 
preferred focusing on his somatic complaints rather than 
dealing with the emotional distress that was the root of his 
problems.

In August 1994 the veteran reported having intermittent back 
pain, without any radiculopathy.  Examination then revealed 
full range of motion of the lumbar spine, a negative straight 
leg raising test, muscle strength in the lower extremities of 
5/5, deep tendon reflexes that were 2+ and symmetrical, and 
no evidence of sensory loss.

In conjunction with a January 1995 VA examination the veteran 
reported experiencing discomfort over the low back with 
sitting for more than one hour.  He had an exacerbation of 
back pain every couple of weeks that required him to take 
muscle relaxants.  On objective examination the back was non-
tender, and no deformities were demonstrated.  The back 
musculature was normal.  Range of motion of the lumbar spine 
was 100 degrees of flexion, extension to 30 degrees, left and 
right lateral bending to 30 degrees, left rotation to 
30 degrees, and right rotation to 35 degrees.  The veteran 
did not demonstrate pain with these motions, no sciatic pain 
was produced with straight leg raising, motor and sensory 
functions were intact, and deep tendon reflexes were 2+ and 
symmetrical.  That examination resulted in a diagnosis of 
degenerative disc disease of the L5-S1 disc with chronic low 
back pain, with no evidence of radiculopathy.

During a May 1996 VA examination the veteran reported having 
constant pain in his back that was aggravated by prolonged 
sitting, standing, or bending.  He was then trying to walk a 
mile a day in order to lose weight.  On examination his 
carriage, posture, and gait were normal.  The back was non-
tender and without deformities or muscle spasm.  The range of 
motion was 90 degrees of flexion, 30 degrees of extension, 
left and right lateral bending to 30 degrees, rotation to the 
left of 35 degrees, and rotation to the right of 30 degrees.  
The veteran complained of pain with all movements.  There was 
no radicular pain on straight leg raising.  Motor and sensory 
functioning were intact, and deep tendon reflexes were +1.  
An X-ray study showed degenerative disc narrowing at L4-L5 
and L5-S1, mild hypertrophic changes at the facet joints of 
L4 through S1, and slight left convex scoliosis, no change 
since January 1995, all of which were diagnosed as 
degenerative arthritis.  

The examiner found, based on the physical and radiographic 
findings, that the low back disability was relatively mild.  
He also found that there was a very significant behavioral 
and/or emotional component to the veteran's case.  He stated 
that his prior contacts with the veteran (he was his treating 
physician from 1993 to 1995) dealt primarily with the 
veteran's attempts to be found totally disabled, rather than 
any desire for pain relief or rehabilitation, and that his 
complaints had always been out of proportion to the objective 
findings.

A CT scan of the lumbosacral spine in June 1996 revealed 
degenerative disc disease at L4-L5 and L5-S1, some disc 
bulging at L4-L5, facet hypertrophic changes and loss of disc 
height at L5-S1 causing some foraminal impingement 
bilaterally, and some impingement of the lateral recesses 
related to medial spurring of the superior facets at the L5-
S1 level.  

A physical therapy evaluation in June 1996 revealed 
tenderness over the L4-L5 area proceeding into the right 
buttock region.  The range of motion was limited to 
50 degrees of flexion and 20 degrees of extension due to 
pain.  Neurological examination of the lower extremities was 
normal, the veteran's gait was normal, and the straight leg 
raising test was positive at 50 degrees on the right.  The 
veteran did not follow through with the recommended therapy, 
and services were terminated in July 1996.  

The veteran's treating physician, in reference to a June 1996 
myelogram, stated in a March 1997 treatment note that 
diagnostic testing had revealed only mild spondylosis that 
was no where near being of surgical proportion.  In April 
1997, with consideration of the MRI results cited above, he 
again found that conservative treatment was appropriate.

A magnetic resonance image (MRI) of the lumbar spine in April 
1997 revealed advanced degenerative disease at L5-S1 with 
retrolisthesis and facet overriding, with some encroachment 
of both foramina; and degenerative disc disease at L4-L5 with 
a bulging disc, probable superimposed central herniation, 
facet joint overriding, and some foraminal and lateral 
recess.  

In conjunction with a physical therapy assessment in June 
1997 the veteran reported having constant low back pain of 
varying severity that increased with sitting, lifting, 
bending, and the activities of daily living.  The range of 
motion was then 50 degrees of forward flexion, backward 
bending to 15 degrees, side bending to the left of 
15 degrees, and side bending to the right of 10 degrees.  

In October 1997 the veteran reported having severe low back 
pain several days, two to three days per month.  

In a February 1998 pain questionnaire the veteran stated that 
he experienced "constant, unremitting, severe pain," although 
he was taking medication (Hydrocodone) to control the pain.  
He underwent a neurology evaluation in February 1998, and the 
examiner found that he exhibited no acute pain behavior, the 
motor examination was without any deficits, and the sensory 
examination was normal.  

In March 1998 he stated that his back pain was severe at 
times, which he described as two to three times per month to 
six to seven days a month.  He also reported receiving 
excellent relief with the pain medication he was receiving.

The VA examiner in February 1999, who had treated the veteran 
from 1993 to 1995, noted that it had always been his 
impression that the veteran was more interested in 
establishing his disability status than obtaining medical 
treatment.  During the examination the veteran complained of 
constant back pain that increased with walking, lifting, or 
sitting for prolonged periods.  He walked for exercise, and 
tried to walk daily, but had to stop every 100 yards.  He 
lived alone and did his own housework.

On examination the back showed no deformities and was non-
tender.  The range of motion was flexion to 60 degrees, 
extension to 25 degrees, left and right lateral bending to 
30 degrees, rotation to the left 15 degrees, and rotation to 
the right 20 degrees.  On flexion he complained of pain at 
about 45 degrees, but the pain was not objectively evident.  
There was evidence of mild discomfort with the remaining 
motions.  The straight leg raising test was negative, motor 
and sensory functions were intact, deep tendon reflexes were 
+2 at the knees and +1 at the ankles, he was able to rise on 
his heels and toes, and his posture and gait were normal.  He 
carried a cane but did not use it, in that he did not use it 
to support his weight or posture.  The examiner described him 
as massively obese, in that his abdomen hung over his belt 
line, which likely contributed to his back problems.

An X-ray study revealed degenerative changes that the 
examiner described as mild to moderate, prominent disc space 
narrowing at L5-S1, and grade I retrolisthesis of L5 on S1.  
In summarizing the extent of the veteran's disability the 
examiner found that the veteran had significant emotional 
problems that played a role in his symptom reporting, and was 
a major factor in limiting his ability to function.  

The veteran was examined in October 2001 with an assessment 
of chronic benign pain syndrome associated with underlying 
spondylosis, disc space narrowing, and morbid obesity.  He 
then reported receiving VA disability benefits and SSA 
disability benefits, purportedly due to "traumatic arthritis" 
and chronic back pain.  He stated that his back and knees 
hurt so much that he could not stand or sit for a long period 
of time.  He complained of chronic pain in every joint in his 
body, but primarily his knees and back.  He was then taking 
Hydrocodone and muscle relaxants, which helped.

On examination the straight leg raising test was negative to 
70 degrees, then became painful.  Reflexes in the lower 
extremities were absent, but symmetrical.  Motor strength, 
gait, and heel and toe walking were entirely normal.  The 
physician noted that the veteran was able to move to and from 
a chair and on and off the examining table without 
difficulty.  The physician stated that he was surprised that 
the veteran had been awarded Social Security disability 
benefits based only on pain.  His recommendations for 
treatment included losing weight and exercising, and 
continuing pain medication.

Documents from the SSA show that the veteran was awarded 
disability benefits from that agency with an onset date in 
March 1993.  He was initially denied benefits, but was 
approved for disability by an Administrative Law Judge (ALJ) 
of that agency in March 1995.  The form documenting that 
determination indicates that the primary disability was a 
disorder of the back, and that the secondary disability was 
essential hypertension.  The actual decision of the ALJ was 
not, however, included in the copy of the claims file 
provided by SSA.  The actual findings made by the ALJ are 
not, therefore, available for review.

Relevant law and regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

Evaluation of musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2002).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the knee 
is a considered major joint and multiple involvements of the 
lumbar vertebrae are considered groups of minor joints, 
ratable on a parity with major joints.  38 C.F.R. § 4.45 
(2002).

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and the 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Since service connection for the low back disorder was 
established in January 1995, the disability has been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5293
[intervertebral disc syndrome].  The low back disability is 
currently rated as 20 percent disabling under that diagnostic 
code.  There is evidence that the service-connected low back 
disability includes chronic strain, which is evaluated in 
accordance with Diagnostic Code 5295.  In addition, the 
medical evidence indicates that the low back disability is 
due to degenerative arthritis, which is evaluated based on 
limitation of motion pursuant to Diagnostic Code 5292.  The 
Board will, therefore, consider these diagnostic codes in 
determining whether entitlement to a rating in excess of 
20 percent is shown.

Specific schedular criteria

(i.)  Diagnostic Code 5293

The Board notes that the rating criteria for intervertebral 
disc syndrome were revised in August 2002, effective 
September 23, 2002.  See Schedule for Rating Disabilities, 
Intervertebral Disc Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 
2002) (to be codified at 38 C.F.R. Part 4).  Because the 
veteran's appeal was initiated prior to the change in the 
regulation, he is entitled to the application of the version 
more favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective 
date of the change in the regulation, the Board can apply 
only the original version of the regulation.  VAOPGCPREC 3-
00.

In denying entitlement to a rating in excess of 20 percent in 
the May 2000 rating decision, the RO applied the version of 
the rating criteria for intervertebral disc syndrome that was 
previously in effect; the RO has not considered the revised 
rating criteria.  In accordance with 38 C.F.R. § 20.903(c), 
if the Board intends to consider law not already considered 
by the RO and such consideration could result in denial of 
the appeal, the Board will notify the veteran and his or her 
representative, if any, of its intent to do so and that such 
consideration in the first instance by the Board could result 
in denial of the appeal.  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in a decision a 
question that has not been addressed by the RO, it must be 
considered whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby].  

Although the Court has invalidated 38 C.F.R. § 20.903(b), 
which allowed the Board to consider evidence not previously 
considered by the RO, the Court found that the Board could 
consider law not previously considered by the RO, as long as 
the veteran was provided notice of such intent.  See Disabled 
American Veterans, et. al., v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1346-47 (Fed. Cir. 2003).  

In March 2003 the Board provided the veteran with the revised 
regulation pertaining to intervertebral disc syndrome, 
informed him of the Board's proposed reliance on that 
regulation, and gave him the opportunity to submit evidence.  
A copy of the letter was sent to the veteran's attorney.  
There was no response.  

The March 2003 letter served to fully inform the veteran of 
the change in the schedular criteria and to solicit his 
response and that of his attorney.  The Board finds, 
therefore, that the veteran has been afforded appropriate due 
process and that it may proceed with a decision on the merits 
of the veteran's claim, with consideration of the original 
and revised regulation, without prejudice to the veteran.  

According to the original rating criteria, Diagnostic Code 
5293 for intervertebral disc syndrome provided a 60 percent 
evaluation if the symptoms are pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc, with little intermittent relief.  
A 40 percent evaluation applied if symptoms were severe, with 
recurring attacks and intermittent relief.  A 20 percent 
evaluation applied if the symptoms were moderate, with 
recurring attacks.  38 C.F.R. § 4.71a (2002).

Pursuant to the revised rating criteria, intervertebral disc 
syndrome (preoperatively or postoperatively) is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under Sec. 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, a 
60 percent rating applies.  The disability is rated as 
40 percent disabling if manifested by incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  With incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, the 
disability is rated as 20 percent disabling.  With 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months, a 
10 percent rating applies.

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Schedule for Rating 
Disabilities, Intervertebral Disc Syndrome, 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).

(ii.)  Arthritis

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010 (2002).

Diagnostic Code 5292 [limitation of motion of the lumbar 
spine] provides a 10 percent rating for slight limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 40 percent rating for severe limitation of 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  The 
Board observes in passing that the words "slight", "moderate" 
and "severe" are not defined in the VA Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just". 38 C.F.R. § 4.6 (2001). 

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2002).

(iii.)  Diagnostic Code 5295

That diagnostic code provides a 40 percent evaluation for 
severe lumbosacral strain characterized by listing of the 
whole spine to one side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
applies if the symptoms are muscle spasm on extreme forward 
bending, loss of lateral spine motion unilateral, in standing 
position.  38 C.F.R. § 4.71a (2002).

Analysis

As noted above, the veteran's low back disability is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 5293.  

Assignment of diagnostic code

The Board's initial inquiry involves the appropriateness of 
the assigned diagnostic code.  See Butts, supra.

The veteran's service-connected low back disability has been 
denominated as degenerative disc disease with chronic strain.  
As indicated above, Diagnostic Codes 5293, 5295 and/or the 
arthritis codes, 5010-5003-5292, are potentially applicable.

The recent medical evidence, including radiographic studies, 
indicates that there are degenerative changes of the lumbar 
spine, with disc disease, including herniation.  Clearly, use 
of Diagnostic Code 5293 as well as the arthritis codes 
(Diagnostic Codes 5003, 5010 and 5292) are appropriate.  The 
Board cannot say whether one code is more appropriate than 
another and therefore will separately rate the veteran's low 
back disability under both in order to determine which, if 
any, if more favorable to him.

With respect to the appropriateness of Diagnostic Code 5295, 
the Board notes that in the January 1995 rating decision in 
which the RO granted service connection the RO included in 
the definition of the service-connected low back disorder 
"chronic strain."  A review of the evidence of record 
discloses that none of the examinations since August 1993 
revealed any evidence of low back strain or muscle spasm.  
The application Diagnostic Code 5295 is therefore 
inappropriate in this case and its use would not avail the 
veteran.

Schedular rating

(i.)  Diagnostic Code 5293

The first matter for consideration is which version of 
Diagnostic Code 5293 
is most appropriate, taking Karnas into consideration.  
Because neither version of the rating criteria for 
intervertebral disc syndrome results in entitlement to a 
higher rating, the Board finds that neither version of the 
rating criteria is more favorable to the veteran.  VAOPGCPREC 
3-00.  In any event, the revised criteria may not be applied 
retroactively, although the former criteria may be applied 
after the effective date of the revision.  See VAOPGCPREC 3-
2000; see also 38 U.S.C.A. § 5110(g). 

According to the rating criteria in effect prior to September 
2002, a 40 percent rating is applicable for the low back 
disability if the disability is manifested by severe symptoms 
of intervertebral disc syndrome, with recurring attacks and 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

The Board must determine whether the veteran's symptoms more 
nearly approximate the criteria for a 40 percent or higher 
level of disability under the former schedular criteria.  If 
they do not, then a higher rating may not be awarded.  See 38 
C.F.R. § 4.7 (2002).  The Board has reviewed the evidence of 
record, and for reasons which will be expressed in greater 
detail below, finds that the veteran's overall level of 
symptomatology due to the low back disorder is not consistent 
with, or approximates, that enumerated for a 40 percent 
rating.

The evidence indicates that the veteran has complained of 
constant back pain since at least 1993.  The evidence also 
shows, however, that he has a well-documented non-service 
connected psychiatric impairment that effects his portrayal 
of his back symptoms.  Specifically, the SSA examiner in July 
1993 found that the veteran's major disability was 
psychological, not his back symptoms.  The VA examiner in 
March 1994, Dr. C., found that the veteran dwelled 
excessively on his physical problems, which were inconsistent 
with the actual clinical findings.  A personality assessment 
in May 1994 showed the veteran to be focusing on his physical 
complaints in order to avoid addressing his psychological 
problems.  Dr. C. stated in May 1996 and February 1999 that 
there was a very significant behavioral and/or emotional 
component to the veteran's complaints, in that from 1993 to 
1995 he had been primarily focused on being found totally 
disabled, not on pain relief or rehabilitation.  For these 
reasons the Board finds that the veteran's complaints 
regarding the severity of his low back symptoms are not 
credible.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) [the Board is entitled to discount the weight, 
credibility, and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence].  

Turning to the objective clinical evidence, the veteran was 
able to complete an exercise treadmill test in May 1993, 
which required him to run on the treadmill for 11 minutes, 
without any indication that his efforts were limited by back 
pain.  
Physical examinations in July 1993, March 1994, August 1994, 
January 1995 and May 1996 did not reveal any clinical 
findings indicative of more than moderate disability, and Dr. 
C. found in March 1994 that the low back disorder should not 
significantly limit the veteran's functioning.  Although the 
veteran complained of pain with all movements during the May 
1996 examination, and with prolonged sitting, standing, or 
bending, on physical examination his carriage, posture, and 
gait were all normal; the back was non-tender and without 
deformity or muscle spasm; and motor and sensory functioning 
were intact.  Dr. C. found, based on those clinical and 
radiographic findings, that the low back disability was 
relatively mild and that the veteran's subjective complaints 
had always been in excess of the objective findings.  

The veteran complained of "constant, unremitting, severe 
pain" in February 1998, but examination then showed no acute 
pain behavior and no motor or sensory abnormalities.  
Examination in February 1999 revealed evidence of only mild 
discomfort with movement.  Although the veteran carried a 
cane he did not use it, and his posture and gait were normal.  
During an October 2001 examination the veteran stated that he 
was unable to stand or sit for a prolonged period due to 
chronic pain in every joint in his body.  On examination, 
however, his motor strength, gait, and heel and toe walking 
were entirely normal.  The examiner found that the veteran 
was able to move on and off the examination table without 
difficulty, and stated that he was surprised that the veteran 
had been awarded SSA disability benefits.

Evidence that might support the veteran's contention includes 
the report by his chiropractor in December 1993 that his low 
back disability was severe.  Because the chiropractor did 
not, however, provide any clinical findings to support that 
assessment, the report is of relatively low probative value.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[the failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].

The Board additionally notes that the April 1997 MRI showed 
what was interpreted to be advanced degenerative disease in 
the lumbosacral spine.  The evaluation of the severity of the 
disability is, however, based on the functional impairment 
resulting from the disorder, not the characterization of the 
radiographic findings.  38 C.F.R. § 4.40 (2002).  This 
evidence does not, therefore, support entitlement to a higher 
rating.

The veteran was awarded SSA disability benefits, purportedly 
due to his low back disability.  The Board must consider this 
evidence, but it is not bound by the conclusions contained 
therein.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992) [holding that VA's duty to assist includes obtaining 
records from SSA and giving appropriate consideration and 
weight to such evidence in determining whether to award or 
deny VA benefits] and Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991) [while a determination of the SSA may be evidence 
in support of a veteran's claim, SSA administrative 
decisions, including factual conclusions, are not necessarily 
binding on VA or the Board, because disability claims under 
38 U.S.C. and under the Social Security Act involve different 
considerations].  

The evidence relied upon in the SSA decision included the 
July 1993 examination report, which indicates that the 
examiner found that the veteran's back disability was no more 
than moderate, and that his actual disability was due to 
psychological factors.  The evidence relied upon also 
included records of psychiatric treatment reflecting 
diagnoses of paranoid schizophrenia and dysthymia.  The Board 
finds, therefore, that the determination that the veteran was 
totally disabled due to his back impairment is not supported 
by the medical evidence relied upon in awarding benefits, and 
that the findings of the SSA are not, therefore, probative of 
the severity of the veteran's back disability.  See Godfrey 
v. Brown, 7 Vet. App. 398, 407 (1995) [a SSA decision that is 
in conflict with the underlying evidence is not credible and 
is not, therefore, probative].

In short, the evidence of record, taken as a whole, supports 
the conclusion that the veteran's back problem, based on 
numerous objective clinical findings, is relatively mild in 
severity and is productive of little of any objective 
findings of pathology.  The veteran's complaints of severe 
back problems are inconsistent with most of the medical 
evidence.  It appears from the record that the veteran's 
self-reported back pathology is the product of psychiatric 
problems and/or deliberate exaggeration of his 
symptomatology, as evidenced by the use of a cane as a prop 
during the 
February 1999 VA examination.

In conclusion, the preponderance of the probative evidence 
indicates that the severity of the low back disability is no 
more than moderate.  None of the multiple examinations 
revealed any objective evidence of sciatic neuropathy.  The 
veteran's complaints regarding the frequency and severity of 
his low back symptoms are not supported by objective evidence 
of low back disability to warrant the assignment of a higher 
rating.  For that reason the Board finds that the criteria 
for a disability rating in excess of 20 percent based on the 
former criteria of Diagnostic Code 5293 are not met.

With respect to the recently revised schedular criteria, a 
review of the medical evidence discloses that at no time 
since November 1992 has a physician prescribed bed rest for 
the veteran's degenerative disc disease.  The veteran was, on 
the other hand, encouraged to exercise and lose weight in 
order to alleviate his back pain.  He may have at different 
periods confined himself to bed, but the fact that he did so 
is not sufficient to warrant consideration under the recent 
revision to Diagnostic Code 5293 based on incapacitating 
episodes; to count as an incapacitating episode, the bed rest 
must have been prescribed by a physician.  In addition, the 
medical evidence shows that the low back disability is not 
manifested by any neurological symptoms; repeated 
examinations have failed to show any objective evidence of 
neurological involvement.  Although some examinations showed 
a positive straight leg raising test, none of the 
examinations resulted in a finding of sciatic neuropathy, 
there was no objective evidence of neurological involvement, 
and the VA examiner in January 1995 made the specific finding 
that there was no radiculopathy associated with the low back 
disability.  In short, symptomatology consistent with or 
approximating that which would allow for the assignment of a 
40 percent or higher schedular rating under the rating 
criteria in effect on and after September 2002 has not been 
demonstrated.

Diagnostic Codes 5010-5003-5292

The veteran's low back disability has been diagnosed as 
degenerative arthritis, which as discussed above is evaluated 
based on limitation of motion.  The Board will therefore 
alternatively rated the disability under Diagnostic Code 
5293.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has 
the fundamental authority to decide a claim in the 
alternative].  

In accordance with Diagnostic Code 5292, a 40 percent rating 
is applicable if the limitation of motion of the lumbar spine 
is severe.  A review of the evidence described above 
indicates that, since 1993, any limitation of motion of the 
lumbar spine, including any limitation of motion due to pain, 
is no more than moderate.  The broadest range of motion 
documented in the evidence is flexion of 105 degrees, 
extension to 30 degrees, left lateral bending to 40 degrees, 
right lateral bending to 35 degrees, and left and right 
rotation to 35 degrees.  The most restrictive was flexion to 
50 degrees (45 degrees with pain), extension to 15 degrees, 
left and right lateral bending to 15 degrees, rotation to the 
left 15 degrees, and rotation to the right 10 degrees.  A 
comparison of the broadest ranges of motion to the most 
restrictive indicates that any restriction in the range of 
motion, including limitation of motion due to pain, is no 
more than moderate.  See DeLuca, 8 Vet. App. at 202.  

Moreover, as discussed above, the clinical reports of record, 
with one exception, characterize the veteran's low back 
disability as mild or at worst moderate in severity.  A 
chiropractor in December 1993 indicated that the veteran's 
low back disability was severe; the chiropractor did not, 
however, provide any clinical findings to support that 
assessment.  There is in fact no objective evidence of severe 
limitation of motion of the low back in the numerous 
examination and treatment records in the file.  The Board 
finds, therefore, that the criteria for a rating in excess of 
20 percent based on limitation of motion are not met.

DeLuca considerations

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

As discussed above, the Board has determined that the 
veteran's assertions regarding the frequency and severity of 
the functional limitations due to his low back disability are 
not supported by objective evidence of pathology, and are 
otherwise not credible.  The medical evidence of record, 
which has been described in general above, indicates that the 
veteran's functional limitations due to the service-connected 
back disability are relatively minor.  Significantly, the 
most recent evaluation of record, an October 2001 examination 
the veteran, indicates that motor strength, gait, and heel 
and toe walking were entirely normal.  Evidently, no 
significant pathology was identified, and indeed the examiner 
expressed surprise that the veteran had been awarded SSA 
benefits. 

In short, the Board has not identified any objective medical 
evidence which supports the award of additional disability 
under 38 C.F.R. §§ 4.40, 4.45 and/or 4.59.  To the extent 
that the veteran has indicated that he experiences severe 
limitation of function due to pain, the Board finds such 
evidence to be outweighed by the objective clinical evidence 
of record.  The veteran is competent to report on his 
symptomatology; however, he is not competent to medically 
relate such symptoms to a particular disability.  See 
Espiritu, supra.

Conclusion

In summary, the evidence does not show that the criteria for 
a disability rating in excess of 20 percent have been met 
based on any schedular rating criteria.  In addition, 
consideration of any additional functional limitations does 
not result in the conclusion that a higher rating is 
warranted.  The Board has determined, therefore, that the 
preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 20 percent 
for lumbar degenerative disc disease with chronic strain.
3.  Entitlement to a disability rating in excess of 
10 percent for hypertension with tachycardia.

The veteran is also seeking entitlement to a higher 
disability rating for hypertension, which is currently rated 
as 10 percent disabling pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2002).

Relevant law and regulations

The law and regulations generally pertaining to increased 
rating claims have been set out above and will not be 
repeated.

The regulations pertaining to the evaluation of 
cardiovascular disorders were  revised during the pendency of 
this appeal, effective January 12, 1998.  See 62 Fed. Reg. 
65,207 (1997) [codified at 38 C.F.R. § 4.104 (2002)].  The 
veteran is entitled to the application of the version more 
favorable to him for the period after that date.  See Karnas, 
1 Vet. App. at 308; see also VAOPGCPREC. 3-2000 (April 10, 
2000).  

The veteran was informed of the original version of the 
diagnostic code in the October 1993 rating decision in which 
the RO granted service connection and assigned a 10 percent 
rating.  In the May 2000 rating decision and the August 2000 
statement of the case, the RO provided the veteran the 
revised regulations pertaining to cardiovascular disorders 
and considered the revised Rating Schedule in denying 
entitlement to a disability rating in excess of 10 percent.  
The veteran was provided the opportunity to present evidence 
and arguments in response.  The Board finds, therefore, that 
it may proceed with a decision on the merits of the veteran's 
claim, with consideration of the original and revised 
regulations, without prejudice to him.  See Bernard, 4 Vet. 
App. at 384.  

According to the original rating criteria, Diagnostic Code 
7101 for hypertensive vascular disease (essential 
hypertension) provided a 20 percent rating if diastolic 
pressure was predominantly 110 millimeters (mm.) or more with 
definite symptoms, and a 10 percent rating if diastolic 
pressure was predominantly 100 mm. or more.  When continuous 
medication was shown to be necessary for control of the 
hypertension with a history of the diastolic blood pressure 
being predominantly 100 mm. or more, a minimum rating of 
10 percent was assigned.  38 C.F.R. § 4.104 (1993).

The revised rating criteria also provides a 20 percent rating 
if the diastolic pressure is predominantly 110 mm. or more, 
or the systolic pressure is predominantly 200 mm. or more; 
and a 10 percent rating if the diastolic pressure is 
predominantly 100 mm. or more, or the systolic pressure is 
predominantly 160 mm. or more.  A 10 percent rating also 
applies if the individual has a history of diastolic pressure 
that was predominantly 100 mm. or more and continuous 
medication is required to control the hypertension.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2002).

Analysis

A review of the medical evidence dating back to 1993 reveals 
that the veteran's diastolic blood pressure was never over 
110 mm., and was 110 mm. on three occasions.  In addition, 
his systolic blood pressure was in excess of 160 mm. on only 
three occasions.  The remainder of the many blood pressure 
readings showed his systolic blood pressure to be less that 
160 mm., that his diastolic blood pressure was rarely over 
100 mm., and that the diastolic pressure was normally less 
than 90 mm.  The veteran did, however, require medication for 
the control of his blood pressure.  Because his diastolic 
blood pressure was not predominantly 110 mm. or higher, or 
his systolic blood pressure was not predominantly 160 mm. or 
higher, the criteria for a disability rating in excess of 
10 percent are not met under either version of the rating 
criteria.  

The veteran's service medical records disclose that he 
experienced an episode of tachycardia while in service, and 
tachycardia was included in the description of his service-
connected cardiovascular disorder.  The Board has therefore 
given thought as to whether a higher rating may be granted 
due to symptoms of tachycardia.
See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating are examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].  

The veteran underwent a cardiac evaluation in May 1993, which 
revealed no evidence of cardiac disease.  A VA cardiology 
examination in March 1994, which included review of his 
medical records, resulted in the conclusion that he had no 
heart disease.  The examiner then determined that although 
the veteran at times demonstrated a mild sinus tachycardia, 
that represented a rhythm variation that occurred in normal 
people and was not indicative of cardiac pathology.  The 
veteran underwent an additional cardiac evaluation in July 
1996, which revealed no evidence of cardiac disease.  In an 
August 2000 report T.C.W., M.D., a cardiologist, determined 
that the veteran's cardiac palpations were benign, and that 
his complaints of chest pain were atypical and not of cardiac 
origin.

Thus, contrary to the veteran's assertions, the competent 
medical evidence of record evidence does not indicate that he 
has developed cardiac disease due to hypertension.  There is 
no basis to warrant evaluation of his cardiovascular disorder 
under any diagnostic code other than that pertaining to the 
evaluation of hypertension.  With respect to tachycardia, 
although there is no question of its existence, it has been 
described as "benign" and there is no objective evidence 
that it results in any disability or functional impairment.  
The Board therefore believes, based on the medical evidence 
of record, that the veteran's service-connected 
cardiovascular disability is most appropriately rated 
strictly as a hypertensive disorder, since hypertension is 
the only objective manifestation thereof.  To the extent that 
the veteran himself contends otherwise, the Board finds that 
his lay opinion is entitled to no weight of probative value.  
See Espiritu, supra.

In summary, for the reasons and bases expressed above, the 
Board has determined that the preponderance of the evidence 
is against the claim of entitlement to a disability rating in 
excess of 10 percent for hypertension.
4.  Entitlement to a disability rating in excess of 
10 percent for degenerative changes of the left knee.

The veteran has claimed entitlement to an increased rating 
for his left knee disability, which is currently assigned a 
10 percent rating under Diagnostic Code 5010, with a parallel 
citation to Diagnostic Code 5257.

Relevant law and regulations

Diagnostic Codes 5003, 5010, 5260, and 5261

As discussed earlier in this decision, traumatic arthritis is 
rated as degenerative arthritis, which is based on limitation 
of motion of the effected joint.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.  

Diagnostic Code 5260, limitation of flexion of the leg, 
provides a non-compensable rating if flexion is limited to 
60 degrees; a 10 percent rating where flexion is limited to 
45 degrees; and a 20 percent rating where flexion is limited 
to 30 degrees.
  
Diagnostic Code 5261, limitation of extension of the leg, 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, 
and a 20 percent rating if limited to 15 degrees.  38 C.F.R. 
§ 4.71a (2002).  

Diagnostic Code 5257

Diagnostic Code 5257, which pertains to other impairment of 
the knee with recurrent subluxation or lateral instability, 
provides a 10 percent disability rating for slight 
impairment, a 20 percent rating for moderate impairment, and 
a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a 
(2002).

Analysis

Assignment of diagnostic code

In a September 1993 rating decision the RO granted service 
connection for retropatellar pain syndrome of the left knee, 
based on the diagnosis shown in the service medical records.  
In assigning a non-compensable rating for the disorder the RO 
evaluated the left knee disability under Diagnostic Code 5257 
for other knee impairments.  38 C.F.R. § 4.71a (2002).  With 
the assignment of a 10 percent rating in October 1994 the RO 
revised the description of the left knee disability to left 
knee degenerative changes, and evaluated the disability under 
Diagnostic Code 5010 [traumatic arthritis], with a parallel 
citation to Diagnostic Code 5257.  That change was based on 
the report of an October 1993 X-ray study showing moderate 
degenerative changes in the knee.

As discussed above, the Board must initially determine the 
most appropriate diagnostic code, based on the pertinent 
medical history, symptomatology and clinical diagnosis.  See 
Butts, supra.

With respect to Diagnostic Code 5257, the veteran has 
complained of giving way in the left knee.  Multiple 
examinations, however, have failed to reveal any objective 
evidence of subluxation or instability in the left knee.  His 
physician referred him to another medical care provider in 
August 1994 due to his complaints of repeated giving way, 
with an abnormal McMurray test.  The subsequent evaluation of 
the left knee, which was also conducted in August 1994, 
revealed medial and lateral joint line tenderness, a minimal 
amount of effusion, and pain with extreme flexion of the 
knee.  The posterior drawer, anterior drawer, Lachman, and 
pivot shift tests were all negative.  The examiner expressly 
found no evidence of medial or lateral collateral ligament 
instability, and an X-ray again showed what the examiner 
interpreted to be mild degenerative changes.  In the absence 
of objective evidence of subluxation or instability in the 
left knee, and considering medical evidence which indicates 
that the knee problem is related to arthritis, the Board 
finds that application of Diagnostic Code 5257 is not 
warranted in this case.  Rather, the most appropriate rating 
codes are Diagnostic Codes 5010, 5003 and 5260-61.  

In that connection, VA General Counsel has held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under diagnostic Codes 5003 (5010) and 5257.  
VAOPGCPREC 23-97.  General Counsel subsequently clarified 
that opinion and held that in order to merit separate 
evaluations under Diagnostic Codes 5003 and 5257, the 
disability must meet the criteria for the minimum evaluation 
under both diagnostic codes.  See VAOPGCPREC 9-98.  

In this case, although the veteran has arthritis of the left 
knee, there is no competent medical evidence of instability 
of that knee.  Accordingly, separate ratings as allowed by 
VAOPGCPREC 23-97 need not be considered.

Schedular rating

According to the diagnostic codes described above, a 
20 percent rating is applicable for the left knee disability 
if flexion is limited to 30 degrees, or if extension is 
limited to 15 degrees.  

A review of the extensive medical evidence in the claims 
file, which includes several knee examinations, reveals that 
flexion has never been shown to be limited to 30 degrees, or 
extension limited to 15 degrees.  Extension of the left knee 
is consistently shown to be zero degrees, and the most 
limited range of flexion was to 115 degrees, including any 
limitation of motion due to pain.  DeLuca, 8 Vet. App. 
at 202.  The Board finds, therefore, that the criteria for a 
rating in excess of 10 percent based on limitation of motion 
are not met.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261 (2002).

DeLuca considerations

As previously stated, the evaluation of a musculoskeletal 
disability requires consideration of all of the functional 
limitations imposed by the disorder, including pain, 
weakness, limitation of motion, and lack of strength, speed, 
coordination or endurance.  The claimed functional 
limitations, however, have to be supported by evidence of 
adequate pathology.  38 C.F.R. § 4.40 (2002).  

The veteran has complained of pain in the left knee that is 
nearly unbearable.  He stated that the pain was aggravated by 
activity, such as walking.  For the reasons explained below, 
the Board finds that his complaints regarding the severity of 
his knee pain are not supported by objective evidence of 
pathology, and are otherwise not credible.  Madden, 123 F.3d 
at 1481.

Multiple physical examinations beginning in May 1993 have 
shown no significant abnormalities in the left knee.  The RO 
provided the veteran a VA examination in March 1994, which 
again revealed no abnormalities in the knee.  The examiner 
reviewed the October 1993 X-ray study of the knee and noted 
that although the radiologist characterized the degenerative 
changes as moderate, a prior X-ray in May 1993 was 
interpreted as showing no abnormalities.  The examiner 
attributed this apparent discrepancy to a matter of 
interpretation of the X-rays, and found based on his review 
of the X-rays that the degenerative changes were no more than 
mild.  The examiner also noted that the veteran had completed 
an exercise treadmill test in May 1993, during which he was 
able to run on the treadmill for 11 minutes.  The examiner 
found that this was indicative of the degree to which the 
knee problems were not limiting the veteran's functioning.

An MRI in August 1994 showed early degeneration in the 
posterior horn of the medial meniscus, but no other 
abnormalities.  The veteran underwent an additional VA 
examination in October 1994, in which the examiner referenced 
these MRI results.  Physical examination then showed the left 
knee to be normal.

During a May 1996 VA examination the veteran reported that he 
was walking about one mile a day.  On examination his 
carriage and gait were normal, and no abnormalities were 
found in the left knee.  The examiner, who had provided the 
veteran's medical care from 1993 to 1995, again found that 
the degree of degenerative changes in the knee were mild.  He 
also found that there was a very significant behavioral 
and/or emotional component to the veteran's complaints.  The 
examiner stated that in his prior clinic visits to the VA 
medical center (MC) the veteran had been primarily interested 
in establishing his status as totally disabled, rather than 
obtaining pain relief or rehabilitation.  He further stated 
that the veteran's pain complaints had always been out of 
proportion to any objective findings.  In addition, he found 
that the veteran's being extremely overweight would 
exacerbate any problems with his knee.

During a private evaluation in July 1997 the veteran 
complained of nearly unbearable pain in the left knee.  
Examination revealed no abnormalities, and his complaints 
were then assessed as patellofemoral pain syndrome.  The 
physician recommended conservative treatment, and found no 
basis for performing surgery on the knee.  He injected the 
joint with cortisone for pain relief.  He also instructed the 
veteran to lose weight and apply ice to the knee, and noted 
that he already had sufficient pain medication.

In summary, the veteran's complaints regarding the severity 
of the pain in his knee are not supported by objective 
evidence, either radiographic or based on clinical findings.  
The medical evidence indicates that he has exaggerated the 
extent of his physical complaints due to psychological and 
emotional factors.  The Board finds, therefore, that any 
functional limitations that he experiences are no more than 
slight, and are appropriately compensated by the 10 percent 
rating that has been assigned.  

For the reasons shown above the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 10 percent 
for degenerative changes of the left knee.



5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.

Relevant law and regulations

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a) (2002).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 4.16(b) (2002).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2002).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2002).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2002).

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities. The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2002).

Analysis

The veteran's service-connected disabilities consist of the 
following: lumbar degenerative disc disease with chronic 
strain, rated as 20 percent disabling; hypertension with 
tachycardia, rated at 10 percent; right knee degenerative 
changes, rated at 10 percent; and left knee degenerative 
changes, also rated at 10 percent.  His combined disability 
rating is 40 percent.  38 C.F.R. § 4.25(a) (2002).  His 
service-connected disabilities do not, therefore, meet the 
percentage requirements of 38 C.F.R. § 4.16(a) for 
consideration of an extra-schedular rating.

In a July 1997 rating decision the RO confirmed and continued 
the prior determination that the veteran did not meet the 
percentage requirements for consideration of a total 
disability rating based on individual unemployability 
pursuant to 38 C.F.R. § 4.16(a).  The RO also determined that 
the case did not present an exception or unusual disability 
picture to warrant referral to the Director of the 
Compensation and Pension Service (CPS) for consideration of 
an extra-schedular rating.  The veteran was notified of that 
decision, and was given the opportunity to submit evidence 
and argument in response.  The Board finds, therefore, that 
it can address the issue of referral of the case to CPS for 
consideration of entitlement to a total rating on an extra-
schedular basis without prejudice to the veteran.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996), vacated and 
remanded 9 Vet. App. 337, 339 (1996) (the regulation does not 
preclude the Board from considering whether referral to the 
appropriate first-line officials is required, nor does the 
regulation prohibit the Board from affirming an RO's 
determination that the claim did not meet the requirements 
for referral); VAOPGCPREC 6-96.

The veteran contends that regardless of the ratings assigned 
for his service-connected disabilities, his service-connected 
disabilities render him unemployable.  The evidence indicates 
that he has been unemployed since 1993, and he has been 
awarded Social Security disability benefits with an onset 
date in March 1993 based on a finding that he is totally 
disabled.  For the reasons that will be explained below, 
however, the Board finds that his disabilities do not present 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b) (2002).

As an initial matter the Board finds that none of the 
veteran's service-connected disabilities have resulted in any 
hospitalizations, nor does he so claim.  In essence, he 
contends that he is entitled to a total rating because his 
disabilities preclude him from working.

The primary component of the veteran's disabilities that he 
contends prevents him from working is perceived 
musculoskeletal pain, which effects his neck, back, knees, 
and essentially every joint in his body.  Service connection 
has been established for disability in the low back and both 
knees, and only those musculoskeletal disabilities can be 
considered in determining whether he is entitled to a total 
rating based on unemployability.  [As discussed above, the 
veteran's service-connected  hypertension is essentially 
asymptomatic, and he has not contended that the hypertension, 
either alone or in combination with the other service-
connected disabilities, causes him to be unemployable.]

The veteran's assertions regarding the severity of his 
service-connected disabilities are not supported by objective 
evidence of adequate pathology and are not credible.  
Crucially, although the SSA found that the veteran was 
totally disabled, the underlying evidence based on which that 
determination was made indicates that he is totally disabled 
due to a psychiatric impairment, which is not service 
connected, not his physical impairment.  The SSA examiner in 
July 1993 found that the veteran's disability was due to 
psychological factors, not a physical impairment, which he 
described as no more than moderate.  This conclusion appears 
to be supported by other evidence of record.  Significantly, 
although the veteran has not been hospitalized for treatment 
of his service-connected disabilities, he has been 
hospitalized for psychiatric treatment.  

The VAMC conducted a social and industrial survey in May 
1996, which included contact with his employers prior to 
March 1993.  All of the employers with whom contact could be 
established indicated that the veteran had been a good and 
reliable employee, and that they were unaware of any physical 
impairment that might have affected his employment.

The RO asked the VA examiner in May 1996 to provide an 
opinion regarding the effect of the veteran's service-
connected disabilities on his employability.  As previously 
stated, the examiner found that there was a very significant 
behavioral and/or emotional component to the veteran's case.  
He stated that his prior contacts with the veteran (he was 
his treating physician from 1993 to 1995) dealt primarily 
with the veteran's attempts to be found totally disabled, 
rather than any desire for pain relief or rehabilitation, and 
that his complaints had always been out of proportion to the 
objective findings.  He determined, based on review of the 
medical records, that the veteran was not unemployable based 
on any service-connected disability, and that the nature and 
extent of his psychiatric impairment was not clear.  Because 
that opinion was rendered by a physician, based on the review 
of the medical evidence in the claims file, and supported by 
clinical findings, it is highly probative.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 ["The probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches."]  

In a May 1999 report A.H., D.C., found that the veteran was 
unable to perform even light to sedentary work due to 
advancing degenerative spine disease.  The chiropractor made 
specific reference to a February 1998 MRI pertaining to 
degenerative changes in the cervical spine.  Service 
connection has, however, been denied for the cervical spine 
disorder, as discussed by the Board above, and that 
disability cannot be considered in determining whether the 
veteran is unable to maintain substantially gainful 
employment.  In addition, the chiropractor did not provide 
any clinical findings in support of his assertion that the 
veteran could not work and that opinion is, therefore, of low 
probative value.  Hernandez-Toyens, 11 Vet. App. at 382.

In summary, the most probative evidence indicates that the 
veteran's service-connected disabilities do not preclude him 
from obtaining and maintaining substantially gainful 
employment.  The medical evidence of record, reported above 
and taken as a whole, appears to indicate that non service-
connected disabilities, in particular a psychiatric disorder 
is a major factor in the veteran's disability picture.  

In summary, for the reason and bases expressed immediately 
above, the Board finds that the veteran is not shown to be 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability, and 
that referral of his case to CPS for consideration of an 
extra-schedular rating in the first instance is not 
warranted.  The benefit sought on appeal is accordingly 
denied.


ORDER

The claim of entitlement to service connection for a neck 
disorder is denied.

The claim of entitlement to a disability rating in excess of 
20 percent for lumbar degenerative disc disease with chronic 
strain is denied.

The claim of entitlement to a disability rating in excess of 
10 percent for hypertension is denied.

The claim of entitlement to a disability rating in excess of 
10 percent for degenerative changes of the left knee is 
denied.

The claim of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability is denied.



_________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



